                                                                           21st Floor
                                                                           1251 Avenue of the Americas
                                                                           New York, NY 10020-1104

                                                                           Katherine M. Bolger
                                                                           212.402.4068 tel
                                                                           212.489.8340 fax

                                                                           katebolger@dwt.com




                                             March 3, 2020

By ECF

Hon. Peggy Kuo
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

                   Re:         Dawson v. Merck, No.: 1:12-cv-01876 (BMC)(PK)

Dear Magistrate Judge Kuo:

        We write in response to Mr. Morrow’s letter to this Court, see ECF No. 128. First, we note
that Defendants do not oppose our request that Dan Levine, a Reuters reporter, be granted
permission to listen to the March 26 hearing telephonically. The hearing is open to the public, and
no party has articulated any reason why Mr. Levine should not be permitted to dial-in. Reuters,
therefore, respectfully requests that Mr. Levine be granted such permission.

        Second, although Defendants do not oppose Mr. Levine’s participation at the hearing, Mr.
Morrow incorrectly suggests that Mr. Levine may only report on the hearing if Defendants
“consent.” But Mr. Morrow’s “consent” is irrelevant, and his suggestion that Mr. Levine—as a
member of the media and the public—could be barred from reporting on the contents of an open
hearing would be an unconstitutional prior restraint. See Nebraska Press Ass’n v. Stuart, 427 U.S.
539, 559 (1976) (“[P]rior restraints on speech and publication are the most serious and the least
tolerable infringement on First Amendment rights.”); Cox Broad. Corp. v. Cohn, 420 U.S. 469,
495 (1975) (“Public records by their very nature are of interest to those concerned with the
administration of government . . . The freedom of the press to publish that information appears to
us to be of critical importance to our type of government in which the citizenry is the final judge
of the proper conduct of public business.”). While we do not understand Mr. Morrow to be
requesting such a prior restraint, none is remotely warranted here.

                                                     Respectfully,

                                                     Davis Wright Tremaine LLP



                                                     Katherine M. Bolger
